A petition for rehearing has been filed herein suggesting that it is not clearly shown by the opinions whether the whole or any part of Chapter 14217, Acts of 1929, is held to be inoperative.
Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD, and Mr. Justice ELLIS hold the Act to be valid in its entirety, while Mr. Justice STRUM, Mr. Justice BROWN and Mr. Justice BUFORD hold the Act to be invalid because of the legal insufficiency of the proof of publication or notice of the proposed local law. The Circuit Judge having adjudged the entire Act to be invalid and the members of the Supreme Court being equally divided as to the correctness of the holding of Circuit Court, the decree of the Circuit Court adjudging Chapter 14217 to be inoperative in its entirety is affirmed so as to dispose of the case, but such affirmance does not establish a precedent as to the matters involved. State ex rel. v. McClung, 47 Fla. 224, 37 So. R. 51.
Rehearing denied.
TERRELL, C. J. AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur. *Page 782